Citation Nr: 1206551	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  09-01 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and J.M.H.


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1965 to September 1968. 

This case comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Veteran testified before the RO at a hearing in March 2009.  A transcript of this proceeding has been reviewed and associated with the claims file.

The Board remanded the Veteran's appeal in August 2010.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

In a July 2011 rating decision, the RO granted service connection for tinnitus.  Thus, the issue of entitlement to service connection for tinnitus is no longer before the Board.


FINDING OF FACT

The Veteran is not currently shown to have a hearing loss disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3,159 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran complete pre-adjudication notice by letter dated in November 2007.  

As for the duty to assist, VA has obtained service treatment records, obtained VA outpatient treatment records, afforded the Veteran VA examinations, provided the Veteran an opportunity to testify before the Regional Office, and assisted the Veteran in obtaining evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.     

Discussion

The Veteran contends that his current bilateral hearing loss condition was caused by exposure to mortar and artillery fire during service in Vietnam.  The Veteran's DD Form 214 shows that he worked as a fire crewman.  The Veteran does not concede any post-service or recreational noise exposure.  He believes that his hearing was initially damaged in service and continued to worsen subsequently.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet.App. at 496.

Additionally, service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§3.307(a), 3.309(a).

Applicable regulations provide that hearing impairment is considered to be a disability when the auditory threshold level in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385.

The requirements for service connection for hearing loss as defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A.  § 1110; 38 C.F.R. §§ 3.303, 3.304; Hensley v. Brown, 5 Vet. App. 155 (1993).  

The Veteran's service treatment records, including his November 1965 pre-induction examination, April 1966 induction physical examination, and April 1968 separation physical examination, were negative for complaints, treatment, or diagnosis for hearing loss.  An audiogram was not performed upon the Veteran's separation from service; however, the November 1965 pre-induction report of medical examination indicates pure tone thresholds, in decibels, which were all noted as zero between 500 and 4000 Hertz (Hz) for both ears, respectively.  Likewise, with the exception of a finding of five decibels at the 4000 Hz level for the left ear, the April 1966 induction physical examination report indicates pure tone thresholds as zero between 500 and 4000 Hz, for both ears, respectively.  

The Veteran underwent a VA audiological examination in December 2007.  At the time, the Veteran reported that he was exposed to significant amounts of artillery and mortar fire during his service in Vietnam.  He further reported that he did not use hearing protection during training exercises or combat.  He denied any non-military noise exposure.  On examination, pure tone thresholds, in decibels, were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
15
20
LEFT
10
5
10
25
25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear. 

Upon examination and review of the Veteran's claims file, the examiner diagnosed bilateral normal hearing sensitivity 500 Hz through 4000 Hz, and noted that speech recognition scores were excellent, bilaterally.  The examiner opined, that as the examination revealed normal hearing sensitivity bilaterally from 500 Hz through 4000 Hz, there was no hearing loss related to military noise exposure.  In providing the opinion, the examiner acknowledged the Veteran's contentions of hearing loss due to artillery and mortar fire in service in Vietnam.  He further noted that the Veteran's hearing was within normal limits bilaterally upon the November 1965 pre-induction examination, as well as the April 1966 induction physical examination, and indicated that there was no perceived hearing loss upon discharge from service.  

In a March 2008 statement, fellow serviceman, J.F.M, reported that he served with the Veteran in Vietnam.  J.F.M. indicated that he was a member of the 4.2 Mortar Platoon gun squad, and the Veteran was a member of the Fire Detection Center, which was set up in close proximity to the mortar guns, including heavy artillery guns.  J.F.M. reported that he and the Veteran were exposed to frequent blasts of firing of outgoing shells.    

In a February 2009 VA outpatient treatment record, the Veteran reported experiencing a gradual worsening of his bilateral hearing loss since his previous audiogram.  He indicated that he did not want to repeat an audiogram at that time.  

Pursuant to the Board remand, the Veteran underwent a VA audiological examination in October 2010.  At the time, the Veteran reported that he was exposed to artillery and mortar fire during service.  The Veteran denied post-service noise exposure.  On examination, pure tone thresholds, in decibels, were as follows: 

HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
15
25
25
LEFT
10
0
10
15
30

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear. 

Upon examination and review of the Veteran's claims file, the examiner noted the Veteran's contentions of noise exposure during service, as well as his reported difficulty hearing clearly in the midst of background noise.  The examiner further noted the Veteran's November 1965 and April 1966 audiogram reports, which did not demonstrate hearing loss disabilities.  The examiner diagnosed right ear hearing within normal limits to 4000 Hz and left ear hearing within normal limits to 3000 Hz, with mild to moderate severe sensorineural hearing loss from 4000 Hz to 8000 Hz.  The examiner opined that the Veteran's current hearing loss was less likely than not caused by or a result of his noise exposure during service, as hearing remained within normal limits for VA purposes (through 4000 Hz) until 2007.  He further opined that while a mild hearing loss was noted at 4000 Hz in the Veteran's left ear, it was not significant for VA purposes.  The examiner concluded that there were no significant effects of the Veteran's hearing loss on his occupation or daily activities.      

The Board acknowledges that at the time of the October 2010 VA audiometric examination, the Veteran explained that he experienced difficulty hearing clearly in the midst of background noise.  The Board also notes the Veteran's contentions of hearing loss due to noise exposure from artillery and mortar fire in Vietnam during service.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d. at 1372.  A layman is competent to report that he notices hearing loss as such comes to him through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  While he is competent to report his symptoms, a determination that he has a disability as defined in 38 C.F.R. § 3.385 would require audiometric testing.  See e.g. 38 C.F.R. § 4.85 (describing strict criteria for the conduct of examinations that yield speech reception thresholds in connection with rating hearing loss).  The Veteran's reports cannot serve to establish that he has hearing loss within the specific definition of 38 C.F.R. § 3.385. 

Upon review of the evidence of record, the Board finds that the Veteran does not have a ear hearing loss disability as defined by VA regulations.  38 C.F.R. § 3.385.  The Board notes that a service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In the absence of proof of a current disability, there can be no valid claim.  In light of the aforementioned, the Board concludes that service connection for bilateral hearing loss be denied.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).       


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


